Citation Nr: 1025215	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-05 5498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II.


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1965 to September 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that granted service connection for diabetes 
mellitus type, rated at 20 percent disabling.

The Board notes that in May 2008 the Veteran submitted a claim 
for service connection for erectile dysfunction and neuropathy, 
both secondary to diabetes mellitus type II.  In June 2008, the 
Veteran submitted a statement that expressed his desire to 
withdraw the claim for these two conditions.  However, in August 
2008, the Veteran submitted a statement that specifically 
indicated his intent to proceed only with the claim for service 
connection for erectile dysfunction as secondary to the service-
connected diabetes mellitus type II.  As the claim concerning 
erectile dysfunction has yet to be fully developed and considered 
by the RO, it is to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus is manifested 
by the need for insulin and dietary restrictions, but physical 
activity has not been clinically regulated.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The elements of proper notice include informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that once the claim has been substantiated (i.e., 
the underlying claim for service-connection is granted), no 
further notice pursuant to 38 U.S.C.A. § 5103(a) is required.  
Dingess v. Nicholson, 19 Vet. App. at 490-491.  Therefore, since 
the Veteran's claim for service connection for diabetes mellitus 
was granted by a rating decision in October 2007 and has filed a 
notice of disagreement that contests the initial rating assigned 
for that condition in November 2007, VA also has no further 
obligation to provide notice under section 5103 on this 
downstream element of the claim.  38 C.F.R. § 3.159(b)(3)(i) 
(2009).

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records and service 
personnel records.  The record also contains the Veteran's VA 
medical records, and the Veteran was afforded a VA medical 
examination and opinion, which is contained in the record.  The 
Veteran has not indicated that there are any available additional 
pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.

Initial rating for diabetes mellitus

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, staged 
ratings are not warranted.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. § Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's diabetes mellitus is rated at 20 percent disabling 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  In order to warrant a higher rating of 40 percent, the 
evidence must show diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2009).

The evidence reflects that the Veteran has been prescribed 
insulin in an effort to gain better control of his diabetes.  In 
addition, he has been advised to follow a restricted diet.  
Therefore, he has met two of the three criteria for an increased 
rating for diabetes mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  In this case, the Board finds that the 
evidence does not demonstrate that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 
1996) (defining 'regulation of activities' as used by VA in 
Diagnostic Code 7913).

The Veteran relies on a pre-formatted VA 'Physician's Statement' 
that was completed and signed by his treating VA physician in 
September 2007.  Dr. C.M. checked the box indicating that the 
Veteran's diabetes mellitus required insulin, a restricted diet 
and regulation of activities.  Above that line, the doctor wrote 
"since 11/06."  The Board finds that this is not supported by 
the evidence of record, including the physician's own treatment 
records.

As an initial matter, the Board notes that on the 'Physician's 
Statement,' the physician indicated that he is a doctor at Duke 
University Hospital, while the Veteran's claims file contains 
only treatment records from the Durham VAMC.  However, the doctor 
who signed the Physician's Statement is the same doctor listed as 
one of the Veteran's treating physicians at the Durham VAMC, and 
the VA records make specific mention of the Veteran bringing the 
Physician's Statement to the Durham VAMC in September 2007.  
Additionally, the Board notes that the Durham VAMC is affiliated 
with Duke University Hospital, so the Board is not concerned that 
there are any additional records from Duke University Hospital 
that are not associated with the Veteran's claims file.

With respect to regulation of activities, the Board finds no 
indication in any of the VA outpatient records that the Veteran 
was ever placed on restricted activities.  In fact, on at least 
three occasions (twice in July 2007, and once in August 2007), 
the Veteran was instructed to exercise regularly.  The records 
show that in September 2007, the Veteran expressed that he 
required assistance climbing stairs, but there was no discussion 
that this problem was related to the Veteran's diabetes, and the 
Veteran was not instructed by anyone at the Durham VAMC to 
restrict his use of the stairs.  Additionally, the VA examiner's 
report from August 2008 states that the Veteran was not 
restricted from performing any strenuous activities.

The criteria for a 100 percent rating for diabetes mellitus 
define 'regulation of activities' as 'avoidance of strenuous 
occupational and recreational activities.'  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The available evidence does not 
indicate that the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities, as is 
required to merit a higher rating of 40 percent.  The fact that 
he has been advised he should exercise, in the absence of 
specified medical guidelines for that exercise, does not meet the 
criterion requiring regulation of activity for a higher rating.

The Veteran also stated on his February 2009 Form 9 that his 
activity is regulated in that he cannot climb stairs.  However, 
as explained above, there is no evidence that this restriction 
was placed in him by medical personnel as a result of his 
diabetes mellitus.
Therefore, while the Veteran has been prescribed a restricted 
diet and insulin in effort to control his type II diabetes 
mellitus, he has not been prescribed limited physical activity or 
advised to avoid recreational activities. He, therefore, does not 
meet the criteria for a higher rating on the basis of his 
diabetes mellitus, and a staged rating under Fenderson does not 
apply. 38 C.F.R. § 4.119, DC 7913.

Extra-Schedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993). According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected diabetes 
mellitus.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot. 

In short, the evidence does not support the proposition that the 
Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).

ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


